Title: From James Madison to John Graham, 30 August 1816
From: Madison, James
To: Graham, John


        
          Dear Sir
          Montpellier Aug. 30. 181⟨6⟩
        
        The Spanish Documents inclosed; with the letter from McCall, were sent to me by Mr. Dallas: They are curious and interesting. Mr. Dallas is apprized that they would be communicated to the Dept. of State. As he is or soon will be in Washington, you will be able to know from him whether he chuses that they shd. remain there. If his choice be to repossess them you will return them, taking copies in the mean time, and having a translation made for the Secy. of State who has no particular knowlege yet of their contents. The letter from Mr. McCall will go back of course to Mr. Dallas.
        I am glad to hear that you have had a good rain at Washington. The drought here is becoming intense. If it continues a few days longer the crops of corn will be most seriously deficient. With the most favorable weather for the residue of the season, they will be very short. Little Tobo. is made in this quarter. If appearances elsewhere be equally unfavorable that crop also wi⟨ll⟩ be a scanty one. I have recd. yours of   covering the correspondences with Mr. Bagot, & Mr. Das⟨chkoff⟩.
        If Mr. Dallas does not read Spanish, a verbal translation of the Spanish documents may be acceptable to him. Accept my regards & friendly ⟨respects⟩
        
          James Madison
        
      